          Case 3:19-cr-00113-JAM Document 73 Filed 11/19/20 Page 1 of 21




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


    UNITED STATES OF AMERICA

          v.
                                                                       No. 3:19-cr-00113 (JAM)
    JUSTIN DAVENPORT,
          Defendant.

                           ORDER DENYING MOTION TO SUPPRESS

        Defendant Justin Davenport has moved to suppress evidence that the police seized from

his home as well as statements he made to the police upon his arrest. As to Davenport’s claim

that the police unlawfully searched his house, I conclude that he voluntarily consented to the

search. As to Davenport’s claim that the police violated his Miranda rights, I conclude that the

Miranda warnings he received, as based on a form issued by the Connecticut Judicial Branch,

reasonably conveyed his constitutional rights, if only barely so. I will therefore deny the motion

to suppress.

                                                BACKGROUND

        Davenport has been charged by superseding indictment with unlawful possession of a

firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1) and § 924(a)(2). Doc. #52. The

charge against him stems from a firearm that local police recovered from his home in Norwich,

Connecticut.

        Davenport has moved to suppress the firearm and other evidence found by the police in

his home as well as his accompanying statements to the police. Doc. # 18. Based on the evidence

presented at the suppression hearing, I make the following factual findings. 1


1
 Doc. #46 is the transcript of the suppression hearing. Parentheticals denote the witness testifying. The
correspondence of the page numbers to the witness testifying is as follows: 5-83 (testimony of Detective Kevin
Wilbur), 83-123 (testimony of Officer John Tangney), 123-86 (testimony of Lieutenant Chris Conley), 186-216

                                                        1
           Case 3:19-cr-00113-JAM Document 73 Filed 11/19/20 Page 2 of 21




        On December 13, 2018, Norwich police officers responded to reports of a shooting at a

local bar. 2 The responding officers were told that Davenport and an individual with whom he had

been feuding were at the bar on the night of the shooting and that a dark-colored sport-utility

vehicle (“SUV”) was involved and had left the scene. 3 After reviewing local camera footage and

aware that Davenport drove a dark-colored SUV, the officers decided to conduct a further

inquiry of Davenport. 4

        At around 10:00 a.m. the following morning, several Norwich police officers—including

Lieutenant Chris Conley, Detectives Kyle Besse, Kevin Wilbur, and Steven Schmidt, and Officer

Peter Karasuk went to Davenport’s residence. 5 The officers found Davenport at an auto body

shop next door to his residence, attempting to repair or replace a flat tire on a black SUV. 6

        When the officers began questioning Davenport about the shooting, he denied that any

weapons were fired from his vehicle, and he gave the officers written consent to search the SUV

at approximately 10:22 a.m. 7 The officers searched the vehicle for weapons, then called for it to

be towed and impounded. 8

        When the officers noticed Davenport texting during their continued questioning,

Detective Besse seized two cell phones from Davenport’s hands and “just put them on the hood




(testimony of Detective Steven Schmidt), 216-62 (testimony of Officer Peter Karasuk), and 263-307 (testimony of
Nakeema Williams). Davenport filed an affidavit in support of his motion to suppress, Doc. #18-2 at 8-10, but he did
not testify at the suppression hearing.
2
  Doc. #46 at 8.
3
  Id. at 9.
4
  Id. at 9-10.
5
  Id. at 10, 54-55, 64-65, 81. The officers are referred to by the titles they held at the time.
6
  Id. at 11-12, 58; Ex. 100 (photo of auto body shop and Davenport’s residence).
7
  Doc. #46 at 12-23; Ex. 4 (consent to search vehicle).
8
  Doc. #46 at 21, 29.

                                                         2
           Case 3:19-cr-00113-JAM Document 73 Filed 11/19/20 Page 3 of 21




of the car.” 9 Davenport then gave the officers written consent to search both phones at

approximately 10:40 a.m. and 10:50 a.m. 10

         At around 11:00 a.m., Davenport’s vehicle was towed away with an escort by Officer

Karasuk. 11 Davenport and the remaining four officers then crossed over from the garage property

to the driveway on the side of Davenport’s residence. 12 The residence includes the second and

third floors of a house, and it has entrances at the top of an interior stairwell at the front of the

house as well as at the top of an exterior stairway on the back of the building. 13 Davenport told

the officers that his wife, Nakeema Williams, was inside the home. 14

         Detective Wilbur and Officer John Tangney, who had just arrived, stayed with Davenport

in the driveway, while Lieutenant Conley and Detective Schmidt went up the back stairwell and

knocked on the door. 15 Meanwhile, Detective Besse approached the front entrance. 16 Williams

answered the back door, but when Lieutenant Conley and Detective Schmidt explained that they

were investigating a shooting and asked her if they could search the home for a gun, she refused

and shut the door. 17

         Not long after Williams shut the back door, Lieutenant Conley heard a crashing sound

that seemed to come from the third floor, so he and Detective Schmidt knocked on the door

again. 18 In that intervening period, Williams had removed a gun from a second-floor closet and

hid it in a box in a third-floor crawlspace in her daughter’s bedroom. 19


9
  Id. at 23.
10
   Id. at 23-29; Exs. 5, 6 (consent to search mobile devices).
11
   Doc. #46 at 102, 106, 251-52.
12
   Id. at 30, 69-70.
13
   Id. at 30-31, 170, 267; Exs. 1, 2, and 3 (photos of residence from different angles).
14
   Doc. #46 at 31.
15
   Id. at 31-32, 193-94.
16
   Id. at 35.
17
   Id. at 133, 168, 194, 269-70.
18
   Id. at 134-35, 195.
19
   Id. at 280-81, 291-92; Ex. 17 at 3 (written statement by Williams).

                                                           3
           Case 3:19-cr-00113-JAM Document 73 Filed 11/19/20 Page 4 of 21




         After she hid the gun, Williams heard another knocking, this time from the other side of

her house at the front door. 20 Williams testified that when she answered the back door,

Lieutenant Conley and Detective Schmidt walked in, again uninvited. 21 For his part, Lieutenant

Conley testified that he could not remember how he and Detective Schmidt got inside but was

sure that they did not force their way in. 22 Detective Schmidt testified that they asked to enter,

and Williams acquiesced. 23 I credit the officers’ account that they did not enter the house without

consent of Williams.

         Lieutenant Conley noticed Williams had cobwebs on her robe. 24 He told her he thought

that the crashing noise resulted from her attempt to hide a gun, but she said it was because she

had knocked over her daughter’s dollhouse. 25

         In the meantime, Detective Wilbur and Officer Tangney were talking with Davenport in

the driveway. 26 Upon Detective Wilbur’s request, Davenport gave the officers oral consent to

search the residence. 27 Around this time, Officer Karasuk returned to the scene and retrieved a

written consent-to-search form. 28 After Detective Wilbur read the form aloud to Davenport, and

after Davenport was given an opportunity to review it, Davenport signed it around 11:20 a.m.

with Detective Wilbur and Officer Tangney as witnesses. 29 On the form that Davenport signed,

he acknowledged in relevant part that he was “informed of my Constitutional right not to have a

search performed without a search warrant and of my Constitutional right to refuse to consent to



20
   Doc. #46 at 271, 293.
21
   Ibid.
22
   Id. at 138.
23
   Id. at 196.
24
   Id. at 137-39; Exs. 9, 10 (front and back photos of Williams in her robe).
25
   Doc. #46 at 135, 144, 195-96.
26
   Id. at 32.
27
   Id. at 32-33.
28
   Id. at 226-27.
29
   Id. at 35-37, 89-92; Ex. 7 (written consent to search residence).

                                                           4
           Case 3:19-cr-00113-JAM Document 73 Filed 11/19/20 Page 5 of 21




such a search” and that this “written permission is granted by me[] knowingly, willingly and

voluntarily[] to the above named police officer(s).” 30

         Several of the officers testified that after Davenport signed the form consenting to the

search of the residence, he called up to Williams and told her to let the officers search the

residence. 31 Two of the police officers testified that, upon hearing that Davenport had consented

to a search of the home, Williams gave them oral consent to search but refused to put it in

writing. 32 For her part, Williams testified that she had refused to consent until that point, but then

when shown the consent form that Davenport had signed, she said: “Okay, well, go ahead.

There’s nothing I can do.” 33

         The police searched the residence and found the gun where Williams had hidden it in an

attic crawlspace behind a cubbyhole door that had a child’s doll house in front of it. 34 Williams

then gave a sworn statement discussing how she hid the gun and also stating that she had

consented to the search of the residence. 35

         Up until this point, Davenport had been polite, friendly, and calm, and he had not been

placed in handcuffs. 36 At no point did the police draw their weapons. 37

         After the gun was located, Lieutenant Conley went out on the back porch and told

Detective Wilbur in coded terms that a gun had been found and that Davenport should be placed

under arrest. 38 Detective Wilbur’s first reaction was to say to Davenport, “It looks like they




30
   Ibid.
31
   Doc. #46 at 37, 93, 198-99.
32
   Id. at 140, 198-200.
33
   Id. at 271-76.
34
   Id. at 143-46, 200; Exs. 12-16 (photos of dollhouse, crawlspace, box with gun, and gun).
35
   Doc. #46 at 202-210, 236, 300-06; Ex. 17 (written statement of Williams).
36
   Doc. #46 at 13, 39, 92-95, 118, 120, 226.
37
   Id. at 13, 22, 56, 86, 98, 127, 141, 189, 196-97, 221, 283.
38
   Id. at 40, 147-48.

                                                         5
           Case 3:19-cr-00113-JAM Document 73 Filed 11/19/20 Page 6 of 21




found something.” 39 Davenport immediately responded, “It’s not mine. It’s not mine,” to which

Detective Wilbur replied, “Well, they obviously found a firearm in the house.” 40

        After Detective Wilbur suggested it might help to prove Davenport’s claim that the gun

was not his, Davenport consented in writing to submit to a DNA swab. 41 But then after

Lieutenant Conley came down and spoke with Davenport about the gun, Davenport relented and

admitted that the gun was his. 42 Davenport had been told that he was going to be placed under

arrest before he made this incriminating statement. 43 Officer Tangney then placed Davenport in

handcuffs and brought him to the police station for booking. 44 Despite having been questioned

about the gun, Davenport was not given his Miranda rights at any point before he was brought to

the police station. 45

        Davenport was arrested on the charge of criminal possession of a firearm in violation of

Conn. Gen. Stat. § 53a-217. 46 At the police station, Officer Karasuk was the booking officer for

Davenport, and he testified that “we go through Miranda rights, the booking photo, fingerprints,

all the tabs: who, what, where, when.” 47 As part of the booking process, he gave and reviewed

with Davenport a standardized State of Connecticut Judicial Branch form (JD-CR-5) entitled

“Notice of Rights—Bail.”

                 1. You have the right to not say anything about this offense you are
                 charged with; you may remain silent.


39
   Id. at 40.
40
   Ibid.
41
   Id. at 40-43, 96-98; Ex. 8 (consent to buccal swab).
42
   Doc. #46 at 44, 98. As discussed below, the Government does not intend to offer this incriminating statement in
its case-in-chief at trial.
43
   Id. at 122.
44
   Id. at 98-99.
45
   Id. at 118.
46
   The State of Connecticut Judicial Branch website reflects that this state law charge remains pending
notwithstanding his separate prosecution in this federal case. See https://www.jud2.ct.gov/crdockets/CaseDetail.
aspx?source=Pending&Key=61145800-68dd-4992-8982-e8624b850812 (Case docket no.: K21N-CR18-0136529-
S) (last accessed November 17, 2020) [https://perma.cc/34WZ-QHN5].
47
   Doc. #46 at 236.

                                                         6
           Case 3:19-cr-00113-JAM Document 73 Filed 11/19/20 Page 7 of 21




                  2. Anything you say or any statements you make may be used
                  against you.
                  3. You have the right to talk with an attorney before being
                  questioned, you may have an attorney with you, and you cannot be
                  questioned without your consent.
                  4. If you are unable to pay for an attorney you will be referred to a
                  Public Defender Office where you may ask for an attorney to
                  represent you.
                  5. (This does not apply if were arrested on a Superior Court Warrant
                  that specified that bail should be denied or that ordered that you be
                  brought before a clerk or assistant clerk of the Superior Court.) You
                  have a right to be promptly interviewed about the terms and
                  conditions of your release pending further proceedings, and if you
                  ask, you may have an attorney with you during this interview. 48

         Officer Karasuk testified that as he presented the bail form to Davenport he

simultaneously gave Davenport an oral statement of the rights contained in the form:

                  You have the right not to say anything about the offense you are
                  charged with. Anything you say can be used against you. You have
                  the right to talk with an attorney before being questioned about the
                  offense. And if you can’t afford an attorney, a public defender can
                  be provided for you. 49

         Both Officer Karasuk and Davenport signed the form at 2:19 p.m. 50 Under a heading for

“Offenses charged,” the form reflected a charge of criminal possession of a firearm in violation

of Conn. Gen. Stat. § 53a-217. 51 Davenport added his signature below the following advisory: “I

have been advised of my rights as stated above and have received a copy of this notice.” 52




48
   Ex. 19 (bail form); Doc. #46 at 237.
49
   Id. at 262; accord id. at 260. Officer Karasuk initially testified that he gave Davenport the following advisory:
“[Y]ou have the right to remain silent. Anything you say can be used against you. You have the right to talk to an
attorney before being questioned about the offense you are charged with. If you can't afford an attorney, a public
defender can be provided for you.” Id. at 238. Unlike the other two versions as recounted by Officer Karasuk, this
third version of the advisory does not present the right to remain silent as specific to the offense for which
Davenport was arrested, and I conclude that what Officer Karasuk orally told Davenport corresponds to the two later
versions he testified that he recited and that also correspond more closely to the words of the written form. See also
id. at 257 (Karasuk testimony that he could not remember the “[e]xact words” he used but that “every time is
similar”).
50
   Ex. 19.
51
   Ibid.
52
   Ibid.

                                                          7
           Case 3:19-cr-00113-JAM Document 73 Filed 11/19/20 Page 8 of 21




        After the booking, Davenport went to an interview room where he was subject to a video

interview led by Detective Besse. 53 The video reflects that Detective Besse showed Davenport a

copy of the signed bail form, then asked him whether he had been advised of his rights and

understood his rights, to which Davenport replied: “Yes, I do.” 54 Detective Besse questioned

him, and Davenport admitted that he got the gun found in his residence. 55

                                                  DISCUSSION

        Davenport moves to suppress the evidence including the firearm that was seized from his

residence on the ground that this evidence was seized in violation of the Fourth Amendment. He

also moves to suppress any statements he made on the ground that they were elicited in violation

of his Miranda rights.

        Fourth Amendment

        The Fourth Amendment protects the rights of the people “to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const., amend. IV.

A “search” occurs for purposes of the Fourth Amendment if the police seek information by

intruding on a person’s reasonable expectation of privacy or by means of trespassing upon one’s

person, house, papers, or effects. See United States v. Smith, 967 F.3d 198, 205 (2d Cir. 2020).

When the police search a person’s home, the Fourth Amendment ordinarily requires the police to

first obtain a warrant from a neutral and detached magistrate based upon a showing of probable




53
   Ex. 20a-e (portions of video interview).
54
   Ex. 20a (14:57:53-14:58:09).
55
   Ex. 20 (interrogation of Davenport); Doc. #46 at 241-42.

                                                         8
         Case 3:19-cr-00113-JAM Document 73 Filed 11/19/20 Page 9 of 21




cause to believe that evidence of a crime will be found there. See Johnson v. United States, 333

U.S. 10, 14 (1948); United States v. Clark, 638 F.3d 89, 93-101 (2d Cir. 2011).

       The warrant requirement, however, is subject to numerous exceptions. See Kentucky v.

King, 563 U.S. 452, 459 (2011). Among these exceptions is when a person voluntarily consents

to a search. See United States v. Iverson, 897 F.3d 450, 458 (2d Cir. 2018) (citing Schneckloth v.

Bustamonte, 412 U.S. 218, 222 (1973)). As the Supreme Court has explained, “the question

whether a consent to a search was in fact ‘voluntary’ or was the product of duress or coercion,

express or implied, is a question of fact to be determined from the totality of all the

circumstances.” Schneckloth, 412 U.S. at 227. The Government must prove that the consent

obtained was a product of the person’s free and unconstrained choice rather than a mere

acquiescence to a show of authority. See Iverson, 897 F.3d at 458; see also United States v.

O’Brien, 926 F.3d 57, 75-77 (2d Cir. 2019) (discussing principles governing whether a consent

to search is voluntary).

       I conclude that Davenport voluntarily consented to the officers’ request to search his

residence. In the hour or so preceding Davenport’s written consent to the search of his residence,

he “was not placed in handcuffs or restrained in any other way; was not told that he was under

arrest; was not subjected to a show of force; was not threatened in any way; and was not told that

he was not free to go.” United States v. Gomez, 199 F. Supp. 3d 728, 746 (S.D.N.Y. 2016), aff’d,

751 F. App’x 63 (2d Cir. 2018). I also credit the officers’ testimony that Davenport appeared

calm and collected for the entire period leading up to the search and that he was read aloud and

given an opportunity to review the consent form before he signed it. By signing the form,

Davenport acknowledged that he was aware of his right to refuse a warrantless search. He

voluntarily chose to consent to a search of his home. I do not credit the claims made in



                                                  9
        Case 3:19-cr-00113-JAM Document 73 Filed 11/19/20 Page 10 of 21




Davenport’s affidavit (Doc. #18-2 at 8-9) that he refused to consent to a search of his home and

that the officers lied to Williams about his having signed a consent form to search the house.

       Davenport further argues that his consent was ineffective in the absence of lawful consent

by Williams. But even assuming that the officers did not lawfully obtain Williams’ consent to

search the residence, this makes no difference to the rights of Davenport to seek suppression of

evidence. It is axiomatic that a defendant may only complain of a violation of his own Fourth

Amendment rights and not the violation of the Fourth Amendment rights of anyone else. See,

e.g., United States v. Payner, 447 U.S. 727, 731 (1980); Rakas v. Illinois, 439 U.S. 128, 133

(1978). When Davenport consented to the search of his residence, he gave up any claim or

personal right that he had against the police entering his home to conduct a search.

       Davenport misplaces his reliance on Georgia v. Randolph, 547 U.S. 103 (2006), in which

the Supreme Court held that a warrantless search of a defendant’s home was unreasonable as to a

defendant who refused to consent to the search of his home when the police instead relied on the

consent of a co-occupant of the defendant’s home. Here, however, the roles are reversed from

those in Randolph: it is the defendant (Davenport) who chose to consent to the search of his

home while the co-occupant (Williams) allegedly did not. In view of Davenport’s lawful

consent, it cannot be said that the police acted unreasonably as to Davenport by searching the

home just as he gave them his consent to do. Because Davenport has no standing to assert the

rights of Williams, it is irrelevant whether the police violated the rights of Williams by entering

or searching the home as they did.

       Davenport argues that the validity of his own consent was tainted by the prior illegality of

the officers’ allegedly unlawful entry into the house without the consent of Williams or

Davenport. See United States v. Snype, 441 F.3d 119, 132 (2d Cir. 2006) (consent to search may



                                                 10
            Case 3:19-cr-00113-JAM Document 73 Filed 11/19/20 Page 11 of 21




be tainted by prior illegal entry); see also Utah v. Strieff, 136 S. Ct. 2056, 2060-62 (2016)

(general discussion of causal principles governing whether evidence may be suppressed as fruit

of prior illegality). But the evidence does not show that the police entered the home illegally in

the first place and, even if they did, the evidence does not show that any such illegality causally

affected the validity or voluntariness of Davenport’s consent.

           For example, the record does not show that the police learned anything as a result of their

initial entry into the home that affected their decision to seek Davenport’s consent. Compare

Murray v. United States, 487 U.S. 533, 542, 543 (1988) (independent source exception to

exclusionary rule not applicable “if the agents’ decision to seek the warrant [for search of

property] was prompted by what they had seen during the [illegal] initial entry” of the property,

and remanding for further consideration because district court “did not explicitly find that the

agents would have sought a warrant if they had not earlier entered the warehouse” where they

saw contraband).

           Nor does the evidence show that Davenport’s decision to consent was coerced or

influenced in any manner by any allegedly unlawful actions by the police to enter the home

without consent or with respect to their interactions with Williams. At all relevant times,

Davenport was in the driveway outside the house, and it is implausible that he could hear what

the police were doing or saying inside the house. Both Detective Wilbur and Officer Tangney—

who were with Davenport outside in the driveway—testified they did not hear what the police

were doing inside the house. 56 The evidence shows that it was necessary to yell in order for

communications at the top of the stairwell to reach the driveway, and the only instances of that

happening were when Davenport allegedly yelled up to tell Williams to let the officers search the



56
     Doc. #46 at 79, 92, 109-10.

                                                   11
             Case 3:19-cr-00113-JAM Document 73 Filed 11/19/20 Page 12 of 21




house and when Lieutenant Conley later yelled down the coded signals that a gun was found and

to arrest Davenport. 57 Accordingly, the record shows no basis to conclude that any prior

illegality by the police rendered involuntary or otherwise tainted the validity of Davenport’s

consent to search his home.

            In short, the police obtained a valid and voluntary consent from Davenport to search his

home. Even assuming that the police violated the rights of Williams by entering the home

without her consent and over her objection, Davenport has no standing to assert any Fourth

Amendment rights of Williams. Moreover, even assuming that the police initially violated the

rights of Davenport by entering the home before they had obtained Davenport’s consent,

Davenport has not shown that such prior illegality affected the validity or voluntariness of the

intervening consent that he gave to the police to search his home.

            As the Supreme Court has noted, “[e]vidence is admissible when the connection between

unconstitutional police conduct and the evidence is remote or has been interrupted by some

intervening circumstance, so that the interest protected by the constitutional guarantee that has

been violated would not be served by suppression of the evidence obtained.” Strieff, 136 S. Ct. at

2061. Because Davenport voluntarily consented to the search of his home, his Fourth

Amendment interests would not be served by suppressing evidence seized by the police from his

home even assuming that the police made any unlawful entry into the home prior to his consent

being secured. Accordingly, I will deny the motion to suppress as to the evidence found in

Davenport’s home.




57
     Id. at 37-38, 40, 93, 95, 117, 196, 198.

                                                    12
        Case 3:19-cr-00113-JAM Document 73 Filed 11/19/20 Page 13 of 21




       The Miranda warnings and waiver

       The Fifth Amendment provides that “[n]o person . . . shall be compelled in any criminal

case to be a witness against himself.” U.S. Const., amend. V. In Miranda v. Arizona, 384 U.S.

436 (1966), the Supreme Court famously ruled that the prosecution may not use a suspect’s

statements against him at trial if the statements were the result of custodial interrogation and if

the police did not employ appropriate procedural safeguards to protect the Fifth Amendment

privilege against self-incrimination. One of these safeguards—what is well known as “Miranda

warnings”—requires that the police warn a suspect in custody of the following rights before

subjecting the suspect to interrogation:

               [1] that he has the right to remain silent, [2] that anything he says
               can be used against him in a court of law, [3] that he has the right
               to the presence of an attorney, and [4] that if he cannot afford an
               attorney one will be appointed for him prior to any questioning if
               he so desires.

Florida v. Powell, 559 U.S. 50, 59-60 (2010) (quoting Miranda, 384 U.S. at 479).

       Miranda does not impose on the police a “talismanic incantation” requirement to repeat

verbatim the warnings as articulated by the Supreme Court. See California v. Prysock, 453 U.S.

355, 359 (1981). It is not the case “that any slight variance from the standard Miranda warnings

will necessarily invalidate a defendant’s waiver of his or her Miranda rights.” United States v.

Murphy, 703 F.3d 182, 193 (2d Cir. 2012) (citing Duckworth v. Eagan, 492 U.S. 195, 202-03

(1989)). The test of whether any given set of warnings is adequate “is simply whether the

warnings reasonably ‘convey to a suspect his rights as required by Miranda.’” Powell, 559 U.S.

at 60 (quoting Duckworth, 492 U.S. at 203) (cleaned up); accord Murphy, 703 F.3d at 193.

       If the prosecution wishes to introduce at trial the statements of a defendant that were

made to the police in response to custodial interrogation, the prosecution bears the burden to



                                                 13
          Case 3:19-cr-00113-JAM Document 73 Filed 11/19/20 Page 14 of 21




prove that the defendant validly waived his Miranda rights. Ibid. The prosecution can meet that

burden only by showing that the defendant’s waiver was both knowing and voluntary—first, that

the waiver was made “with a full awareness of both the nature of the right being abandoned and

the consequences of the decision to abandon it,” and second, that the waiver “was the product of

a free and deliberate choice rather than intimidation, coercion, or deception.” O’Brien, 926 F.3d

at 73 (emphasis in original; internal citations and quotation marks omitted); see also United

States v. Medunjanin, 752 F.3d 576, 586 (2d Cir. 2014) (same). Thus, the validity of any waiver

of rights under Miranda presupposes that the police have reasonably conveyed the content of a

suspect’s Miranda rights in the first place. 58

         As noted above, Davenport was subject to custodial interrogation at the Norwich police

station. Before the interrogation he received the warnings that Connecticut police officers

routinely give suspects in accordance with a pre-printed form titled “Notice of Rights – Bail”

that is issued by the State of Connecticut Judicial Branch:

                  1. You have the right to not say anything about this offense you are
                  charged with; you may remain silent.
                  2. Anything you say or any statements you make may be used
                  against you.
                  3. You have the right to talk with an attorney before being
                  questioned, you may have an attorney with you, and you cannot be
                  questioned without your consent.



58
   There is no dispute that Davenport had not been given Miranda warnings at the time he made an incriminating
admission about the gun while standing in his driveway. One of the police witnesses admitted in response to my
questioning at the suppression hearing that the police told Davenport that he was going to be arrested at the time that
he was questioned in his driveway about whether the gun that the police recovered from the house was his. Doc. #46
at 122. In light of this testimony, Davenport was clearly in custody at the time of the questioning, see United States
v. Familetti, 878 F.3d 53, 60 (2d Cir. 2017), and the Government has wisely abandoned its intent to introduce
Davenport’s un-Mirandized statement about the gun while he was in his driveway. Doc. #50-1 at 2. I have no
occasion to address whether any Miranda violation that occurred with respect to Davenport’s driveway statement
taints the validity of any subsequent post-Miranda statement at the police station, because Davenport has not argued
that the police deployed a two-part questioning strategy without curative measures and with an intention to
undermine his Miranda rights. See Missouri v. Seibert, 542 U.S. 600 (2004); United States v. Williams, 681 F.3d 35
(2d Cir. 2012). Nor need I rule at this time whether any unwarned statements could be used by the Government for
cross-examination purposes in the event that Davenport were to testify at trial.

                                                          14
         Case 3:19-cr-00113-JAM Document 73 Filed 11/19/20 Page 15 of 21




                 4. If you are unable to pay for an attorney you will be referred to a
                 Public Defender Office where you may ask for an attorney to
                 represent you.
                 5. (This does not apply if were arrested on a Superior Court Warrant
                 that specified that bail should be denied or that ordered that you be
                 brought before a clerk or assistant clerk of the Superior Court.) You
                 have a right to be promptly interviewed about the terms and
                 conditions of your release pending further proceedings, and if you
                 ask, you may have an attorney with you during this interview. 59

        Davenport raises several challenges to the adequacy of the warnings he received. To

begin, he argues that the first enumerated warning (“1. You have the right to not say anything

about this offense you are charged with; you may remain silent”) misadvised him that he had a

right to be silent only about the offense he was charged with and not about other matters.

        I agree as a threshold matter that the Miranda right to silence is not specific to statements

about any particular offense. See, e.g., McNeil v. Wisconsin, 501 U.S. 171, 177 (1991) (Miranda

right to counsel not offense-specific); Mathis v. United States, 391 U.S. 1, 4-5 (1968) (Miranda

protection not limited to crime for which suspect is in custody). For that matter, the Miranda

right to silence extends not just to statements about offenses or crimes but to any testimonial

subject matter at all. See, e.g., Pennsylvania v. Muniz, 496 U.S. 582, 597 (1990) (explaining how

Miranda applies “[w]henever a suspect is asked for a response requiring him to communicate an

express or implied assertion of fact or belief” and concluding that the police violated Miranda

when they did not give him Miranda warnings prior to asking him to state the date of his sixth

birthday). 60




59
  Ex. 19 (bail form); Doc. #46 at 237.
60
  The Miranda rule has certain subject-matter exceptions for routine booking questions or questions necessary for
immediate public safety purposes. See United States v. FNU LNU, 653 F.3d 144, 149 (2d Cir. 2011). But there is no
suggestion that these very limited exceptions apply in this case to the interrogation of Davenport which occurred
only after he had already been booked at the police station.

                                                       15
          Case 3:19-cr-00113-JAM Document 73 Filed 11/19/20 Page 16 of 21




         In light of the breadth of the Miranda right to silence, the first enumerated warning on the

Connecticut Judicial Branch bail form creates needless ambiguity about the scope of a suspect’s

right to silence. On the one hand, it could be read to mean that the suspect has a categorical right

to silence that includes, merely by way of example, a right to silence about the offense with

which he has been charged. On the other hand, it could be read to mean that the suspect’s right to

silence extends only to the offense charged against him.

         Indeed, in light of this ambiguity, the Massachusetts Supreme Judicial Court has voiced

doubt about the validity of this type of offense-specific warning as it appears in the Connecticut

Judicial Branch bail form. See Commonwealth v. Ghee, 607 N.E.2d 1005 (Mass. 1993)

(evaluating prior version of the Connecticut Judicial Branch bail form which stated that “‘[y]ou

are not obligated to say anything, in regard to this offense you are charged with but may remain

silent,’” and observing that “the warning arguably implied that, although [the defendant] did not

have to talk about offenses with which he was charged, the defendant did have to talk about

offenses with which he was not charged”).

         If I were to consider solely the first warning, I would conclude that it does not reasonably

convey a suspect’s Miranda right to silence. It is most naturally understood to mean that the right

to silence extends only to the offense that has been charged against the defendant. 61

         But the adequacy of Miranda warnings must be evaluated in light of the entirety of all the

warnings given and not out of context or by reference only to particular portions. See Powell,

559 U.S. at 62. Here, the inadequacy of the first warning is salvaged by the third enumerated




61
  To make matters worse, Davenport was in fact subject to questioning about matters well beyond the state law
offense of criminal possession of a firearm for which he was arrested. Detective Besse questioned him at length
about his other activities related to the feud at the bar the night before. Moreover, the federal offense charged in this
case is not the same as the state offense for which Davenport was arrested. See Gamble v. United States, 139 S. Ct.
1960 (2019).

                                                           16
          Case 3:19-cr-00113-JAM Document 73 Filed 11/19/20 Page 17 of 21




warning which states in relevant part that “you cannot be questioned without your consent.”

There is no way to understand this additional warning to mean anything other than a categorical

right of the suspect not to respond to questioning about any subject matter. Accordingly, I

conclude on balance that the Connecticut Judicial Branch bail form reasonably conveys the

substance of a suspect’s Miranda right to silence. 62

         Davenport also argues that the Connecticut Judicial Branch bail form fails to adequately

advise a suspect of his Miranda right to counsel. He focuses on testimony that he was orally

advised that “[i]f you can’t afford an attorney, a public defender can be provided for you.”

Similarly, the fourth enumerated warning in the Connecticut Judicial Branch bail form states: “If

you are unable to pay for an attorney you will be referred to a Public Defender Office where you

may ask for an attorney to represent you.” According to Davenport, these warnings were

defective because he was told only that “he may ask for” counsel or that counsel “can” be

provided him, but without making clear that counsel must be appointed if he is unable to pay.

         I do not agree. In light of the separate statement in the third enumerated warning that

“[y]ou have the right to talk with an attorney before being questioned,” the warning about the

appointment of counsel is most reasonably understood to assure that counsel would be appointed

if the suspect could not afford to retain counsel. See United States v. Miguel, 952 F.2d 285 (9th

Cir. 1991) (per curiam) (rejecting similar challenge to adequacy of Miranda warning that



62
  The Connecticut Judicial Branch bail form cites as its source of authority various provisions of the Connecticut
General Statutes and the Connecticut Practice Book. See Gov. Ex. #19 (citing Conn. P.B. §§ 37-3, 38-1 and 38-2,
and Conn. Gen. Stat. §§ 54-1b, 54-2a, 54-63c, and 54-64b). Unlike the Connecticut Judicial Branch’s bail form,
those warnings that are recited in the Connecticut General Statutes and the Connecticut Practice Book do not have
language to suggest that the Miranda right to silence is limited to the offense that has been charged. See Conn. Gen.
Stat. § 54-1b (warning in relevant part that the suspect “has a right to refuse to make any statement”); Conn. Pract.
Book § 37-3(1) (warning in relevant part that “the defendant is not obligated to say anything”). This discrepancy
between the form and its cited source authorities makes it all the more puzzling why the Connecticut Judicial Branch
has chosen to use language in the form that—when read in isolation—has a potential to mislead a suspect about the
scope of his or her Miranda rights.

                                                         17
        Case 3:19-cr-00113-JAM Document 73 Filed 11/19/20 Page 18 of 21




“You may have an attorney appointed by the U.S. Magistrate or the Court to represent you, if

you cannot afford or otherwise obtain one” where the warning was preceded by a warning that

that he had a right to consult with an attorney before answering questions or making any

statements, that he was entitled to have the attorney present during questioning and that he could

end police interrogation at any time by asking to speak to an attorney); United States v. Reyes-

Laguna, 2009 WL 1396359, at *2 n.2 (S.D. Cal. 2009) (although “Miranda requires that police

inform a suspect that ‘if he cannot afford an attorney one will be appointed for him prior to any

questioning if he so desires,’” a warning stating that an attorney “‘can be provided’ rather than

‘will be appointed’” adequately “conveys the principle that an attorney would be provided by the

government prior to questioning if defendant so desired”).

       Davenport relies on the Ninth Circuit’s more recent decision in United States v. Botello-

Rosales, 728 F.3d 865 (9th Cir. 2013) (per curiam), which invalidated a warning—as translated

from Spanish—stating that “[i]f you don't have the money to pay for a lawyer, you have the

right. One, who is free, could be given to you.” Id. at 867. The court in Botello-Rosales

invalidated the warning for two reasons. First, the warning as translated from English to Spanish

used the Spanish term “libre” which means “free” or “at liberty,” rather than an appropriate

Spanish term to mean “at no cost or charge.” Second, the court concluded that “[t]he phrasing of

the warning—that a lawyer who is free could be appointed—suggests that the right to appointed

counsel is contingent on the approval of a request or on the lawyer's availability, rather than the

government's absolute obligation.” Ibid.; see also United States v. Perez-Lopez, 348 F.3d 839,

848 (9th Cir. 2003) (invalidating warning stating that the suspect could “solicit the court” for a

lawyer because “[t]o be required to ‘solicit’ the court … implies the possibility of rejection” such




                                                 18
        Case 3:19-cr-00113-JAM Document 73 Filed 11/19/20 Page 19 of 21




that the “warning was constitutionally infirm because it did not convey to [the defendant] the

government's obligation to appoint an attorney for indigent accused”) (emphasis in original).

       Subsequent panels in the Ninth Circuit have declined to follow Botello-Rosales in cases

where there was no translation error and where the right to have counsel appointed was framed in

terms stating that counsel “could” or “can” be appointed if the defendant was unable to afford

counsel. See United States v. Madero-Diaz, 817 F. App'x 489, 489-90 (9th Cir. 2020) (declining

to find invalid a warning stating that lawyer “can be provided,” because “the use of the word

‘can’ instead of ‘will’ did not suggest that the right to appointed counsel was a mere possibility,

rather than an obligation on the part of the Government”); United States v. Smith, 728 Fed. Appx.

779, 780 (9th Cir. 2018) (distinguishing Botello-Rosales on ground that it relied in part on “a

serious translation error” and declining to find invalid a warning stating that “‘if you can’t afford

to hire a lawyer, one could be provided to you free of charge,’” in view that the defendant “has

not identified a single case indicating the use of language like ‘could be provided,’ standing

alone, renders a Miranda warning misleading”).

       Although the issue is somewhat close, I am convinced on balance that the warnings as

provided to Davenport would be reasonably understood to mean that counsel would be appointed

if Davenport could not afford counsel and wished for the assistance of counsel. The warnings

that Davenport received reasonably conveyed his right to have counsel appointed if he could not

afford counsel.

       Davenport further argues that he was not informed of his right to end the questioning at

any time. But Miranda does not require that the police advise a suspect that he may terminate

questioning. See United States v. Crumpton, 824 F.3d 593, 611 (6th Cir. 2016) (collecting cases).

Nor is there any substance to Davenport’s cursory argument that the Connecticut Judicial Branch



                                                 19
        Case 3:19-cr-00113-JAM Document 73 Filed 11/19/20 Page 20 of 21




bail form “misleadingly ties an arrestee’s Miranda rights to his or her right to bail.” Doc. #47 at

31.

       All in all, I conclude that the warnings received by Davenport reasonably conveyed—if

only barely so—the substance of his Miranda rights. “Although the warnings were not the

clearest possible formulation of Miranda's right-to-[silence-and-]counsel advisement, they were

sufficiently comprehensive and comprehensible when given a commonsense reading.” Powell,

559 U.S. at 63.

       Lastly, Davenport argues that he did not validly waive his Miranda rights. To the extent

that he claims he was not validly apprised of his Miranda rights in the first place such that there

could be no valid waiver, I have already rejected his arguments that the Miranda warnings were

not reasonably conveyed to him. To the extent that he claims that the Connecticut Judicial

Branch bail form that he signed constituted only an acknowledgement and not an express waiver

of his rights, this argument overlooks the rule that a waiver may be explicit or implicit as inferred

from the choice of a suspect to respond to questioning after having been properly advised of his

Miranda rights: “Where the prosecution shows that a Miranda warning was given and that it was

understood by the accused, an accused’s uncoerced statement establishes an implied waiver of

the right to remain silent.” Berghuis v. Thompkins, 560 U.S. 370, 384 (2010).

       The record here clearly shows that Davenport understood the warnings he was given

prior to his interrogation at the police station and that he therefore waived his rights by choosing

to respond to questioning from the police. As the video of his interview reflects, Detective Besse

showed Davenport a copy of the signed bail form, then asked him whether he had been advised




                                                 20
            Case 3:19-cr-00113-JAM Document 73 Filed 11/19/20 Page 21 of 21




of his rights and understood his rights, to which Davenport replied: “Yes, I do.” 63 This was

easily enough to conclude that Davenport knowingly waived his Miranda rights.

           The very purpose of having a standardized Miranda waiver form is to ensure that the

police will reliably and correctly advise a suspect in custody of his or her rights before they

conduct an interrogation. It is unclear to me why the Connecticut Judicial Branch would choose

to propagate a form using warnings that significantly depart from the simple verbal formulations

set forth in Miranda itself and that create at least some unnecessary risk of confusion about

whether the right to silence is offense-specific and whether the right to counsel will be honored if

the suspect cannot afford counsel. Nor is it clear why the Connecticut Judicial Branch form is

cast as a mere notice of rights and does not expressly advise a suspect that he is waiving his

rights if he chooses to respond to police questioning without invoking his right to silence or his

right to counsel. Although I have concluded that the Connecticut Judicial Branch bail form

complies—if barely—with Miranda, I could readily understand if other judges might reach a

different conclusion.

                                            CONCLUSION

           For the foregoing reasons, the motion to suppress (Doc. #18) is DENIED.

           It is so ordered.

           Dated at New Haven this 19th day of November 2020.

                                                       /s/ Jeffrey Alker Meyer
                                                       Jeffrey Alker Meyer
                                                       United States District Judge




63
     Ex. 20a (14:57:53-14:58:09).

                                                  21
